DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the second end of the second arm portion” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the limitation “the second end of the second arm portion” has insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley (U.S. Patent No. 10,995,872).
Regarding claim 1, Hurley discloses a valve operating device (Figs. 1-8) comprising: a first pivot (30); a second pivot (60); a first arm portion (20) between the first and second pivots (Fig. 1), wherein the first arm portion (20) is configured to rotate around a first vertical axis (29) defined by the first pivot (30) and is configured to pivot around a horizontal axis (Fig. 1) defined by the first pivot (30), the first arm portion (20) being configured to pivot relative to the second pivot (60); a second arm portion (44) extending from the second pivot (60), wherein the second arm portion (44) is configured to rotate around a second vertical axis (52) defined by the second pivot (60); a valve operating machine (90) attached to the second end of the second arm portion (44); and an actuator (70) connected between the second pivot (60) and the second arm portion (44) and configured to cause the second arm portion (44) and the valve operating machine (90) to pivot upward and downward (Column 5 lines 5-25) relative to the second pivot (60) around the horizontal axis (Fig. 1), but lacks disclosure wherein the actuator is instead connected between the first pivot and the first arm portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the actuator to be between the first pivot and first arm portion instead of the second pivot and second arm portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 2, Hurley discloses the valve operating device (Figs. 1-8) wherein the actuator (70) is one of an electric cylinder, a linear actuator, and a hydraulic cylinder (Fig. 1).
Regarding claim 3, Hurley discloses the valve operating device (Figs. 1-8) wherein the actuator (70) is pivotally connected (pivotally connected to the second pivot) to the first pivot (modified above).
Regarding claim 4, Hurley discloses the valve operating device (Figs. 1-8) further comprising a mounting (3) for retaining the valve operating device to a vehicle (Column 3 lines 11-26).
Regarding claim 5, Hurley discloses the valve operating device (Figs. 1-8) wherein the first arm portion (20), the second pivot (60), the second arm portion (44) and the valve operating machine (90) can be pivoted around the first and second pivots (30 & 60) to vertically align the first and second pivots into a storage orientation on the vehicle (Fig. 1).
Regarding claim 6, Hurley discloses the valve operating device (Figs. 1-8) wherein the first arm portion (20) includes an upper arm member (26) and a lower arm member (28).
Regarding claim 7, Hurley discloses the valve operating device (Figs. 1-8) wherein each pivot (30 & 60) includes a mounting cup (38) rotatably mounted on a pedestal (Fig. 4).
Regarding claim 8, Hurley discloses the valve operating device (Figs. 1-8) wherein each mounting cup (38) has a bracket (26 & 28) extending therefrom to which the first arm portion (30)  is attached.
Regarding claim 9, Hurley discloses the valve operating device (Figs. 1-8) further comprising a mounting (12) for retaining the valve operating device to a vehicle (Column 3 lines 11-26).
Regarding claim 10, Hurley discloses the valve operating device (Figs. 1-8) wherein the second arm portion (44) includes first and second members (56 and 58) which telescope relative to each other (Column 4 lines 38-48).
Regarding claim 11, Hurley discloses the valve operating device (Figs. 1-8) wherein the first and second members (56 and 58) of the second arm portion can be selectively locked into position relative to each other (Column 5 lines 26-39).
Regarding claim 12, Hurley discloses the valve operating device (Figs. 1-8) wherein each pivot (30 and 60) includes a mounting cup (38) rotatably mounted on a pedestal (inside 38).
Regarding claim 13, Hurley discloses the valve operating device (Figs. 1-8) wherein each mounting cup (38) has a bracket (26) extending therefrom to which the first arm portion (20) is attached.
Regarding claim 14, Hurley discloses the valve operating device (Figs. 1-8) further comprising a first brake (36) configured to lock the first pivot (30) into a desired orientation, and a second brake (74) configured to lock the second pivot (60) into a desired orientation.
Regarding claim 15, Hurley discloses the valve operating device (Figs. 1-8) wherein the first and second brakes (36 and 74) are hydraulic (Column 3 line 61-Column 4 line 16).
Regarding claim 16, Hurley discloses the valve operating device (Figs. 1-8) further comprising an electronic controller (116) configured to control operation of the first and second brakes (36 and 74).
Regarding claim 17, Hurley discloses the valve operating device (Figs. 1-8) further comprising a handle (92) on the valve operating machine (90).
Regarding claim 18, Hurley discloses a valve operating device (Figs. 1-8) comprising: a first pivot (30); a mounting (12) for retaining the first pivot (30) to a vehicle (Column 3 lines 11-26); a second pivot (60); a first arm portion (20) between the first and second pivots (Fig. 1), wherein the first arm portion (20) is configured to rotate around a first vertical axis (29) defined by the first pivot (30) and is configured to pivot around a horizontal axis (Fig. 1) defined by the first pivot (30), the first arm portion (20) being configured to pivot relative to the second pivot (60), the first arm portion (20) including an upper arm member (26) and a lower arm member (28); a first brake (36) configured to lock the first pivot (30) into a desired orientation; a second arm portion (44) extending from the second pivot (60), wherein the second arm portion (44) is configured to rotate around a second vertical axis (52) defined by the second pivot (60), the second arm portion (44) including first and second members (56 and 58) which telescope relative to each other (Column 4 lines 38-48) and can be locked into position relative to each other (Column 5 lines 26-39); a valve operating machine (90) attached to the second end of the second arm portion (44); a second brake (74) configured to lock the second pivot (60) into a desired orientation; an actuator (70) pivotally connected between the second pivot (60) and the second arm portion (44) and configured to cause the second arm portion (44) and the valve operating machine (90) to pivot upward and downward (Column 5 lines 5-25) relative to the second pivot (60) around the horizontal axis; and a handle (92) on the valve operating machine (90), but lacks disclosure wherein the actuator is instead connected between the first pivot and the first arm portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the actuator to be between the first pivot and first arm portion instead of the second pivot and second arm portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 19, Hurley discloses the valve operating device (Figs. 1-8) wherein the actuator (70) is one of an electric cylinder, a linear actuator, and a hydraulic cylinder (Fig. 1).
Regarding claim 20, Hurley discloses the valve operating device (Figs. 1-8) wherein each pivot (30 and 60) includes a mounting cup (38) rotatably mounted on a pedestal, each mounting cup (38) having a bracket (26 and 28) extending therefrom to which the first arm portion (20) is attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753